Per Curiam. This claim arises out of an incident that occurred on October 28,1977. Mae Ella Johnson and Joseph Johnson, mother and stepfather, respectively, of the victim, Eugene T. Spearman, seek compensation pursuant to the provisions of the Crime Victims Compensation Act, hereafter referred to as the Act. Ill. Rev. Stat. 1977, ch. 70, par. 71 etseq. This Court has carefully considered the application for benefits submitted on the form prescribed by the Court, and an investigatory report of the Attorney General of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted to the Court, the Court finds. 1. That on October 28,1977, the victim was shot by an unknown offender. The shooting stemmed from an incident that occurred a short time before it. The offender encountered the victim in a tavern, where they had a brief argument. The victim told the offender to go outside the tavern with him and the offender complied. Once outside the tavern, he initiated an attack on the offender by striking him and repeatedly kicking him. The offender fled the attack and ran to his home two blocks away, where he obtained a handgun. The offender returned to the tavern where he had first encountered the victim. Failing to find the victim there, he went to the next tavern, the E & L Lounge, 5627 W. Madison, Chicago, Illinois, where he located the victim and shot him twice. The victim was dead on arrival at Loretto Hospital. 2. That the Claimants seek compensation for funeral and burial expenses. Neither of the Claimants were dependent upon the victim for support. 3. That the Claimant, Joseph Johnson, has paid $350.00 of the total funeral and burial expenses of $1,289.50. The Claimant, Mae Ella Johnson, has paid $644.50 of the total funeral and burial expenses. The Illinois Department of Public Aid has paid $295.00 of the funeral and burial expenses. 4. That section 7(c) of the Act, states that the Court of Claims shall determine the degree or extent to which the victim’s acts or conduct provoked or contributed to his injuries or death and reduce or deny the award of compensation accordingly. 5. That the Court finds that the victim’s conduct contributed to his death to such a substantial degree as to warrant a full denial of this claim pursuant to section 7(c). It is hereby ordered that this claim be, and is, hereby denied.